Citation Nr: 0032898	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-04 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for traumatic arthritis of the lumbosacral spine.

2.  Entitlement to a disability evaluation in excess of zero 
percent for status post trauma to the left side of the face 
in the temporal area with resulting photophobia.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.        

A September 1983 rating decision granted service connection 
for mild traumatic arthritis of the lumbar spine and status 
post trauma to the left side of the face in the temporal area 
with resulting photophobia.  Zero percent ratings were 
assigned from June 3, 1983.  In an October 1989 rating 
decision, the Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama (the RO) assigned a 20 percent 
evaluation for the service-connected lumbar spine disability.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 1998 rating decision of the 
RO which denied the veteran's claims of entitlement to 
increased disability ratings.  

In October 2000, the veteran appeared and testified before 
the undersigned at a personal hearing which was conducted at 
the RO.

Other issues

During the pendency of this appeal, in an August 1999 rating 
decision, the RO denied entitlement to service connection for 
gastritis and kidney disease.  The veteran was notified of 
this determination in August 1999.  The veteran did not file 
a timely appeal.  Consequently, such issues are not before 
the Board for appellate review.  

During the October 2000 personal hearing at the RO, the 
veteran made reference to a right knee injury [hearing 
transcript, page 16].  The Board observes that service 
connection was denied for a bilateral knee condition in the 
September 1983 RO rating decision.  That matter is not before 
the Board on appeal at the present time and it is referred to 
the RO for appropriate action. 

FINDINGS OF FACT

1.  The veteran's service-connected traumatic arthritis of 
the lumbar spine is principally manifested by X-ray findings 
of arthritis, with objective findings of moderate limitation 
of motion and complaints of pain with activity.  The 
disability is productive of severe impairment.  

2. The service-connected status post trauma to the left side 
of the face in the temporal area with resulting photophobia 
is principally manifested by complaints of chronic pain and 
photophobia.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability evaluation for 
traumatic arthritis of the lumbosacral spine have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292 (2000).

2.  The criteria for a 10 percent disability evaluation for 
status post trauma to the left side of the face in the 
temporal area with resulting photophobia have been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.84a, Diagnostic 
Code 6009 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for two 
service-connected disabilities.  In the interest of clarity, 
the Board will initially review law and regulations pertinent 
to both claims.  The two issues on appeal will then be 
addressed separately.


Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2000).  It should also be noted that 
use of descriptive terminology such as "moderate" by medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R. 4.2, 4.6 
(2000).

Duty to assist/standard of review

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, __ (2000) (to be codified at 38 U.S.C.A. § 5107);

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Additional law and VA regulations will be discussed where 
appropriate below.

Entitlement to an increased disability evaluation for 
traumatic arthritis of the lumbosacral spine

The veteran is seeking entitlement to a disability rating in 
excess of 20 percent for service-connected traumatic 
arthritis of the lumbosacral spine, which is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
[arthritis] and 5292 [limitation of motion of the lumbar 
spine].  

Pertinent Law and Regulations

The law and regulations generally pertaining to rating 
service-connected disabilities has been set out above and 
will not be repeated.


The schedular criteria

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under the provisions of Diagnostic Code 5292 [limitation of 
motion of the lumbar spine], a 10 percent evaluation is 
warranted for slight limitation of motion, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 30 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2000).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2000). 

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2000); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The veteran's service medical records reveal that he 
experience low back problems after slipping in ice in 
February 1969.

A February 1998 examination report by Dr. J.J. indicates that 
the veteran reported that his low back pain radiated 
intermittently down his left leg to his heel with some 
numbness and tingling in the posterior aspect of the leg.  
The pain increased with walking.  He has been advised to have 
epidural blocks but the veteran deferred.  Examination 
revealed no trigger points in the back.  Straight leg raising 
was negative.  Reflexes were intact except for left ankle 
jerk that was absent.  The impression, in pertinent part, was 
back pain.  Dr. J.J. stated that the veteran may have lumbar 
spinal stenosis at L5-S1 based on history and absent left 
ankle jerk.  An epidural was recommended which the veteran 
rejected. 

A March 1998 Magnetic Resonance Imaging (MRI) of the lumbar 
spine revealed advanced degenerative desiccation, protrusion 
in the central and right paracentral region at L5-S1 disc, 
and degenerative disc with diffuse bulging at 4-5.  

A March 1998 neurological examination report by Dr. W.L. 
indicates that examination revealed symmetrical muscle mass 
without atrophy or fasciculations.  There was no distinct 
sensory loss.  Reflexes were symmetrical throughout.  There 
was no limitation of motion although the veteran had 
complaints of pain on motion in his back.  Nerve conduction 
studies in the lower extremities were unremarkable.  The 
lumbar paraspinal muscles had some scattered polyphasic 
activity in the paraspinal areas, but no distal changes.  Dr. 
W.L. stated that the findings were nonspecific without 
significant changes to suggest frank nerve root compression 
or irritation or significant neuropathic disease process.   

In an April 1998 statement, Dr. J.N., a physician at a back 
pain clinic, stated that the veteran had been under his care 
since 1982.  He indicated that an examination of the veteran 
in March 1998 revealed moderate to severe posterior joint 
arthrosis of L4, L5, and S1, severe L5-S1 degenerative disc 
with posterior protrusion of disc material of the central and 
right paracentral region which was moderately narrowing the 
neural foramen, moderate degeneration of the L4-5 disc with 
diffuse bulging posteriorly, and evidence of annular tears of 
the discs at L2-3 and L3-4 without significant disc 
herniation.  It was noted that the veteran reported that he 
used a low back support 50 percent of the time, a cane 10 
percent of the time, crutches 10 percent of the time, a 
walker 5 percent of the time, and a portable TENS unit 75 
percent of the time.  Dr. J.N. stated that he believed this 
equipment was necessary.  He indicated that the veteran had 
difficulty standing, walking, lifting heavy objects, handling 
of objects, or traveling for a prolonged period of time.  Dr. 
J.N. indicated that the veteran was still able to take care 
of himself and was somewhat mobile.  

A September 1998 VA examination report indicates that the 
veteran treated his back disability with analgesic 
medications and exercise.  The veteran reported that the back 
pain was present twenty-four hours a day, sometimes more or 
less depending on the activities.  He used a straight cane to 
walk.  As of that time, he has had no surgeries, injections, 
spinal tapping or myelograms for the back disability.  
Examination of the lumbar spine revealed complete straight 
lumbar curve reversal.  Range of motion of the lumbar spine 
was lateral flexion to 10 degrees, rotation to 40 degrees, 
and forward flexion to 90 degrees.  The veteran complained of 
pain at 90 degrees of flexion.  The examiner indicated that 
the veteran complained of tightness in the back.  Mild 
paraspinal spasms especially in L3-L4, L4-L5 distribution 
were detected.  Reflexes in the lower extremities were 
diffusely diminished, but with no typical root distribution.  
There was a complaint of numbness but the joint pressure and 
position sense was within normal limits.  Babinski, plantar 
and ankle clonus was absent.  The diagnosis was lumbar spine 
arthritis changes with discogenic disease L4-L5, L5-S1 with 
disc herniation at the L5-S1 level along with discogenic 
disease.  The examiner indicated that in light of the 
examination findings, the pain and the restrictive motion, 
the veteran's functional loss would be between moderate to 
moderately-severe range.  The examiner indicated that he had 
reviewed the veteran's outpatient file and he referred to 
various medical records dated in 1989 and 1998 in the 
examination report.  

A July 2000 X-ray examination of the lumbar spine desiccation 
of the discs at L1-2, L2-3, and L5-S1; central disc bulging 
at L1-2, L2-3, L4-5, and L5-S1; facet hypertrophy at L5-S1 
with some lateral stenosis to the lower sections; mild disc 
protrusion; some facet hypertrophy at L4-5; some foraminal 
narrowing lightly more on the left at L3-4; facet hypertrophy 
at L2-3; and mild central disc bulging at L1-2.   

In a September 2000 statement, Dr. J.J. stated that the 
veteran had severe degenerative disc disease in the lumbar 
spine.  

At his hearing before the Board in October 2000, the veteran 
started that he had good days and bad days with his back 
disability.  [Hearing Transcript, page 3].  He stated that 
his back would go out for any kind of reason and when it went 
out, he lost his ability to walk.  [page 3].  He stated that 
there were days when he could walk a half mile and there were 
days when he could not walk at all.  [page 4].  He stated 
that he used his TENS unit when his pain pills did not work.  
[page 4].  The veteran indicated that his pain could run up 
to a 9 out of a scale from 1 to 10. [page 5].  He stated that 
he had pain constantly.  [page 5].  The veteran indicated 
that he went to a back pain clinic every week for therapy and 
spinal manipulation. [page 9].  
 

Analysis

The veteran's service-connected traumatic arthritis of the 
lumbosacral spine is currently rated by the RO as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
[arthritis due to trauma] and 5292 [limitation of motion of 
the lumbar spine]. 

As noted above, under Diagnostic Code 5010, arthritis due to 
trauma and substantiated by X-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the 
present case, the part affected is the lumbar spine.  
Limitation of motion of the lumbar spine is rated under 
Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's lumbar spine disability is 
more consistent with the application of Diagnostic Codes 5010 
and 5292.  The medical evidence of record shows that the 
veteran's lumbar spine disability is manifested by X-ray 
findings of arthritis; veteran's primary symptomatology is 
limitation of motion with pain.  Such symptoms and diagnosis 
are completely consistent with the rating criteria found in 
Diagnostic Codes 5010 and 5292.  There is no other rating 
code which more appropriately describes the veteran's 
disability.

In applying the law to the existing facts, the medical 
evidence of record shows that the veteran has arthritis of 
the lumbosacral spine.  X-ray examination of the lumbar spine 
revealed desiccation of the discs at L1-2, L2-3, and L5-S1; 
facet hypertrophy at L2-3, L4-5, and L5-S1 with lateral 
stenosis to the lower sections; and foraminal narrowing on 
the left at L3-4.  The Board's discussion therefore will 
focus on Diagnostic Code 5292 in the context of the evidence 
of record.     

Under Diagnostic Code 5292, a 20 percent evaluation is 
assigned for moderate limitation of motion of the lumbar 
spine and a 40 percent evaluation is assigned for severe 
limitation of motion of the lumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The Board finds that the 
medical evidence of record does not demonstrate severe 
limitation of motion of the lumbar spine.  A March 1998 
neurological evaluation report indicates that the veteran had 
no limitation of motion, although the veteran had complaints 
of back pain with motion.  The medical evidence shows that 
upon VA examination in September 1998, the veteran had 
moderate limitation of motion with forward flexion to 90 
degrees, lateral flexion to 10 degrees, and rotation to 40 
degrees.  Accordingly, the Board cannot identify evidence of 
severe limitation of motion.  Based strictly on the schedular 
criteria, a disability rating in excess of 20 percent is not 
warranted.

The medical and other evidence, however, demonstrates that 
the veteran has complaints of back discomfort and pain with 
activity.  As an example, the September 1998 VA examination 
report indicated that the veteran experienced pain at 90 
degrees of lateral flexion.  
  
Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207. 

In this instance, the evidence of record demonstrates that 
the veteran has additional functional loss of the lumbar 
spine which is sufficient to warrant an additional disability 
evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  The 20 
percent evaluation currently assigned to the veteran's lumbar 
spine disability specifically contemplates moderate 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5292.  However, the medical 
evidence of record establishes that veteran experiences 
severe functional loss due to the lumbar spine disability.  
The medical evidence of record demonstrates that the veteran 
has had consistent complaints of back pain and has undergone 
treatment for this pain. A February 1998 examination report 
indicates that the veteran's physician, Dr. J.J., recommended 
that the veteran undergo epidural blocks for the back pain.  
The diagnosis was back pain.  A March 1998 neurological 
evaluation report reveals that the veteran had complaints of 
pain with back motion.  

The medical evidence of record further shows that the veteran 
was treated for back pain at a pain clinic.  In an April 1998 
statement, Dr. J.N., a physician at the back pain clinic, 
stated that the veteran has been under his care since 1982.  
Dr. J.N. indicated that the veteran used assistive devices 
and supports for his back.  Dr. J.N. stated that the veteran 
used a low back support 50 percent of the time, a cane 10 
percent of the time, crutches 10 percent of the time, a 
walker 5 percent of the time, and a portable TENS unit 75 
percent of the time.  Dr. J.N. stated that he believed this 
equipment was necessary.  He indicated that the veteran had 
difficulty standing, walking, lifting heavy objects, handling 
of objects, or traveling for a prolonged period of time.  Dr. 
J.N. indicated that the veteran was "somewhat mobile".  

The VA examiner who performed the September 1998 VA 
examination report concluded that in light of the examination 
findings, pain, and restrictive motion, the veteran's 
functional loss due to the back pain would be between 
moderate to moderately severe range.  Further, in a September 
2000 statement, Dr. J.J. stated that the veteran had severe 
degenerative disc disease in the lumbar spine.  
  
As noted earlier, the Board cannot rely exclusively on 
characterizations of disability by medical examiners.  
However, in this case, there are a number of 
characterizations of the veteran's disability as "severe".  
The Board accords such findings great weight of probative 
value.  The examining physicians not only have the requisite 
training and experience to evaluate such disabilities, but 
they have had the opportunity to examine the veteran and draw 
conclusions from the clinical findings.  Thus, the Board 
finds that the medical evidence of record establishes that 
the veteran's service-connected disability is severe.  

Thus, it appears that the medical evidence indicates that 
although the limitation of motion caused by the service-
connected lumbar spine disability may not be severe, the 
entire disability itself may indeed be severe.  See 38 C.F.R. 
§ 4.21 (1999) [it is not expected, especially with the more 
fully described grades of disabilities, that all cases will 
show all the findings specified; above all, a coordination of 
rating with impairment of function will be expected in all 
cases.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 appear 
to be applicable in this case. 

Thus, the Board finds that the veteran's lumbar spine 
disability manifests additional functional impairment due to 
pain on use so as to warrant the assignment of an additional 
20 percent under the provisions of 38 C.F.R. §§ 4.40 and 
4.45, consistent with severe disability.  Therefore, a rating 
of 40 percent is warranted for the lumbar spine disability. 

The Board has explored the possibility of rating the 
veteran's disability under  Diagnostic Code 5293 
[intervertebral disc disease] because the evidence of record 
reflects diagnoses of disc disease of the lumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  In applying the law 
to the existing facts, however, the Board finds that a 
disability in excess of 40 percent would not be warranted 
under Diagnostic Code 5293.  

Under Diagnostic Code 5293, a 20 percent evaluation is 
assigned for moderate symptoms and recurring attacks.  A 40 
percent evaluation is provided for severe symptoms 
characterized by recurring attacks with intermittent relief.  
A 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (2000). 

The medical evidence of record demonstrates that the veteran 
has degenerative disc disease of the lumbar spine which has 
been characterized as moderate to severe.  In the April 1998 
statement, Dr. J.N. of the back pain clinic, indicated that 
the veteran had severe degenerative disc at L5-S1 and 
moderate degeneration at L4-5 disc.  In a September 2000, Dr. 
J.J., the veteran's treating physician, stated that the 
veteran had severe degenerative disc disease.   Such 
characterizations are consistent with the assignment of a 40 
percent rating under Diagnostic Code 5293.
    
Moreover, the medical evidence of record does not establish 
persistent symptoms compatible with sciatic neuropathy.  
Review of the record reveals that the veteran had 
intermittent complaints of radiation of pain down his legs, 
not persistent complaints.  In addition, and significantly in 
the opinion of the Board, the medical evidence of record does 
not clearly establish that the veteran has sciatic neuropathy 
or other neurological findings appropriate to the site of the 
disc.  Significantly, the March 1998 neurological examination 
report indicates that the examiner concluded that the 
findings were nonspecific without significant changes to 
suggest frank nerve root compression or irritation or 
significant neuropathic disease process.  The Board notes 
that nerve conduction studies were unremarkable.  Thus, the 
Board finds that a disability evaluation in excess of 40 
percent under Diagnostic Code 5293 is not warranted for the 
lumbar spine disability.   

In summary, a 40 percent evaluation for the service-connected 
traumatic arthritis of the lumbosacral spine is warranted, 
for the reasons and bases described above.  The Board 
concludes that the evidence supports the veteran's claim for 
an increased evaluation for the service-connected lumbar 
spine disability.  The benefit sought on appeal is 
accordingly granted to that extent.  

Entitlement to an increased evaluation for status post trauma 
to the left side of the face in temporal area with resulting 
photophobia

Pertinent Law and Regulations

An unhealed injury of an eye, in chronic form is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent may be assigned during active pathology.  38 
C.F.R. § 4.84a; Diagnostic Code 6009 (2000).  

Factual Background

The veteran's service medical records disclose that he was 
kicked on the left side of his face in January 1969 and that 
his left eye was swollen shut.  Resulting photophobia was 
subsequently identified on medical examination.

An August 1983 VA examination report indicates that the 
veteran had complaints of light in his eyes.  The assessment 
was status post trauma to the left side of the head in the 
temporal area with resulting photophobia.  

A September 1998 VA eye examination report indicates that the 
veteran reported having decreased near vision and light 
sensitivity.  He reported having occasional diplopia, 
distance and near.  The veteran denied having additional 
ocular history for pain, surgery, trauma, or disease.  
Physical examination revealed that visual acuity for both 
eyes was near vision 20/200 uncorrected and 20/20 corrected 
and far vision was 20/20 uncorrected and 20/20 corrected.  
Diplopia was not detected.  Visual field deficit was full to 
confrontation.  The diagnosis was glaucoma suspect, 
suspicious optic nerve cupping of the right eye, visual 
fields within normal limits, and vertical muscle imbalance.  

At a hearing before the Board in October 2000, the veteran 
stated that he sometimes had a shooting pain around the 
temple area.  [hearing transcript, page 10].  He stated that 
it was really painful if he was out in the sunlight and he 
had to wear sunglasses when he was outside.  [page 11].  The 
veteran stated that the episodes of pain and photophobia can 
last anywhere from five minutes to all day long.  [page 15].   


Analysis

The RO has rated the veteran's status post trauma to the left 
side of the face in the temporal area with resulting 
photophobia under 38 C.F.R. § 4.84a, Diagnostic Code 6009 
[unhealed injury to the eye].  

As an initial matter, the Board will explore whether this is 
the proper diagnostic code.  See Butts, supra.  The Board 
finds that the veteran's service-connected status post trauma 
to the left side of the face with resulting photophobia is 
most consistent with the application of Diagnostic Code 6009, 
and that diagnostic code is the most appropriate.  As 
indicated above, the veteran's symptoms due to the trauma to 
the left side of the face are consistent with the rating 
criteria found in Diagnostic Code 6009.  The medical evidence 
shows that the veteran's symptoms of photophobia and pain are 
chronic.  The Board has not identified a diagnostic code 
which is more appropriate, and neither has the veteran.   

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record demonstrates that the veteran has active pathology due 
to the trauma to the left side of the face.  The medical 
evidence of record shows that the veteran has complaints of 
chronic photophobia and pain.  At the hearing before the 
Board in October 2000, the veteran stated that he had 
photophobia whenever he went outside.  He also stated that he 
had intermittent shooting pain in the temporal area.  The 
Board notes that the medical evidence of record establishes 
that the photophobia is due to the trauma to the left side of 
the face.  The August 1983 VA examination report indicates 
that the assessment was status post trauma to the left side 
of the head in the temporal area with resulting photophobia.  

The provisions of Diagnostic Code 6009 indicate that an 
unhealed injury of an eye, in chronic form, is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent may be assigned during active pathology.  38 
C.F.R. § 4.84a; Diagnostic Code 6009.  

The Board concludes that since the medical evidence shows 
that since the veteran has chronic active pathology in the 
form of pain and photophobia, the minimum 10 percent 
disability rating is warranted under Diagnostic Code 6009.    

The Board finds that the medical evidence of record does not 
demonstrate that the veteran has any other residuals of the 
trauma to the left side of the face in addition to the 
photophobia and pain.  The September 1998 VA eye examination 
report indicates that the veteran's corrected visual acuity 
was 20/20 in each eye.  The examination report also indicates 
that the veteran's visual fields were within normal limits.   
Little if any functional loss has been identified due to the 
service-connected eye disability.  See 38 C.F.R. §§ 4.1, 4.10 
(2000). 

In summary, a 10 percent evaluation for the service-connected 
status post trauma to the left side of the face in temporal 
area with resulting photophobia is warranted, for the reasons 
and bases described above. The benefit sought on appeal is 
accordingly granted to that extent.  


ORDER

Entitlement to an evaluation of 40 percent for traumatic 
arthritis of the lumbosacral spine is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.





CONTINUED ON NEXT PAGE


Entitlement to a 10 percent evaluation for the status post 
trauma to the left side of the face in temporal area with 
resulting photophobia is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 



